FILED
                           NOT FOR PUBLICATION                              JAN 14 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 10-30116

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00091-LRS-1

  v.
                                                 MEMORANDUM *
JOHNATHON JAMES BARNETT, aka
Jonathan James Barnett,

              Defendant - Appellant.



                   Appeal from the United States District Court
                     for the Eastern District of Washington
                  Lonny R. Suko, Chief District Judge, Presiding

                           Submitted January 12, 2011 **
                               Seattle, Washington

Before: GRABER, FISHER, and M. SMITH, Circuit Judges.

       Defendant Johnathon Barnett timely appeals from the district court’s denial

of his motion to suppress evidence. Defendant argues that a police officer stopped

him without reasonable suspicion and searched his truck without probable cause.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Reviewing de novo, United States v. Borowy, 595 F.3d 1045, 1047 (9th Cir. 2010)

(per curiam), cert. denied, 2010 WL 3485625 (U.S. Dec. 6, 2010) (No. 10-6243),

we affirm.

      The police officer had reasonable suspicion to stop Defendant. See United

States v. Hensley, 469 U.S. 221, 229 (1985) ("[I]f police have a reasonable

suspicion, grounded in specific and articulable facts, that a person they encounter

was involved in or is wanted in connection with a completed felony, then a Terry1

stop may be made to investigate that suspicion."). The officer noticed Defendant’s

truck parked at a convenience store within a few miles of an armed robbery that

had taken place just two hours before. Defendant’s truck, like the robber’s, was a

white, older model 1/4 ton pick-up with rust spots and its license plate began with

an "A." Defendant, like the robber, was a white male, 6'0 to 6'2 tall, with dark hair

and a goatee. Under the totality of the circumstances, the officer had a reasonable

suspicion that Defendant committed the robbery.

      The police officer also had probable cause to think that Defendant had

illegal drugs in his truck when she searched it. After a search of Defendant’s

person, which Defendant does not challenge, the officer found two vials of a kind

commonly used to store illegal drugs. Inside of one of the vials, the officer found a


      1
          Terry v. Ohio, 392 U.S. 1 (1968).

                                              2
white residue. That evidence gave the officer probable cause to think that there

were more drugs in the truck. Under the automobile search exception, the officer

therefore could conduct a warrantless search of Defendant’s truck for drugs. See

United States v. Brooks, 610 F.3d 1186, 1193 (9th Cir. 2010) ("Under the

automobile exception to the warrant requirement, police may conduct a warrantless

search of a vehicle if there is probable cause to believe that the vehicle contains

evidence of a crime.").

      AFFIRMED.




                                           3